PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_03_FR.txt. 42

OPINION DISSIDENTE DE M. HUDSON
[Traduction.]

C'est la première fois, depuis que la Cour existe, qu’elle a
retenu une exception préliminaire qui n'était pas présentée
comme un déclinatoire de compétence. La prise de cette déci-
sion constitue un fait d'importance ; aussi, comme je ne puis
partager les vues qui ont conduit à cette conclusion, j'estime
devoir exposer mon opinion individuelle.

Au seuil même de la présente instance, nous trouvons le point
de savoir si les deux exceptions soulevées par le Gouvernement
- lithuanien — celle qui a trait au caractère national des demandes
estoniennes à l’époque du préjudice allégué, et l’autre qui vise
le prétendu non-épuisement des recours internes — sont de
nature telle qu’elles demandent à être considérées comme des
exceptions préliminaires. Le Gouvernement estonien leur conteste
ce caractère ; il prétend qu’il s'agit, non pas d’exceptions préli-
. minaires, mais en réalité de moyens de défense présentés par
le Gouvernement lithuanien pour combattre l’action intentée
par l’Estonie, et qu’en conséquence les exceptions devraient
être rejetées en tant qu’exceptions préliminaires.

On pourrait croire que, dans une certaine mesure, cette ques-
tion a déjà reçu sa réponse, car, à deux stades de l'affaire, les
dispositions de procédure de l’article 62 du Règlement de la
Cour ont été appliquées aux exceptions lithuaniennes. Au
premier stade, le n° 3 de l’article 62 du Règlement, qui prévoit
la suspension de la procédure sur le fond et la fixation des
délais afférents à la présentation d'observations relatives aux
exceptions, a été automatiquement appliqué par l'ordonnance
du Président en date du 15 mars 1938. A un second stade, le
n° 5 du même article, qui prévoit la jonction éventuelle des
exceptions au fond, a été appliqué par l’ordonnance de la Cour
en date du 30 juin 1938 (Série A/B, n° 75). Dans cette ordon-
nance, toutefois, il était dit expressément (p. 6) que, « dans la
phase actuelle de la procédure, une décision ne peut être prise
ni sur le caractère préliminaire des exceptions, ni sur le bien-

fondé de ces mêmes exceptions »; la Cour considérait en effet
qu’« une telle décision soulèverait des questions de fait et des
points de droit .... étroitement liés au fond ». En conséquence,

même si l'on peut dire qu’au mois de juin de l’année dernière,
la Cour avait reconnu aux exceptions lithuaniennes le carac-
tère préliminaire aux fins de l'application d’une disposition de
procédure ‘énoncée à l’article 62 du Règlement, la question reste
encore ouverte de savoir si, dans la phase actuelle de l'affaire,
le caractère préliminaire des exceptions est tel que la Cour soit

42
43 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. HUDSON

maintenant tenue de s’en occuper avant de rendre un arrêt
sur le fond.

L'objet de la jonction effectuée par Vordonnance de la Cour
en date du 30 juin 1938 était, selon l'énoncé de cette ordon-
nance, de permettre à la Cour de statuer « par un seul et
même arrêt sur lesdites exceptions et, éventuellement, sur le
fond ». Si l’une ou l’autre des exceptions est de caractère préli-
minaire, il appartient maintenant à la Cour de décider si cette
exception est bien fondée. Si l’une ou l’autre des exceptions ne
présente pas ce caractère, elle doit être rejetée par la Cour;
mais, comme celle-ci l’a reconnu — implicitement tout au moins
— dans l'affaire Borchgrave (Série A/B, n° 72), le rejet d’une
exception n’empéche pas de présenter le même argument comme
une défense au fond. |

*
* *

Le point de savoir si une exception est de caractère préli-
minaire constitue essentiellement une question de procédure. La
réponse ne se trouve pas dans le Statut de la Cour, car les
exceptions préliminaires n’y sont pas mentionnées ; les auteurs
du Statut ont, avec sagesse, laissé à la Cour (art. 30) une
grande latitude pour « déterminer par un règlement le mode
suivant lequel elle exerce ses attributions » On ne trouve pas
non plus de réponse dans le Règlement de la Cour, qui a été
adopté en exécution de la disposition insérée à l’article 30 du
Statut. Le Règlement de 1922 ne faisait pas mention des
exceptions préliminaires ; l’article 38 du Règlement de 1926,
qui fut reproduit sans changement dans le Règlement de. 1931
et qui servit de base à l’article 62 du Règlement de 1936, ne
contenait pas de définition d’une exception préliminaire ; de
même, l’article 62 laisse ouverte la question qui est actuelle-
ment devant la Cour. On peut dire cependant que, dans
Varticle 62 du Règlement de 1936, on trouve, lorsqu'il s’agit
de donner une définition, quelque assistance dans la distinction
établie, de façon si tranchante, entre la procédure au fond et
la procédure relative à une exception, mais il faudrait encore
bien plus pour se guider de façon précise. Il semble que, lors
de l'élaboration des dispositions du Règlement relatives aux
exceptions préliminaires, l'attention de la Cour se soit principale-
ment portée sur les exceptions d’incompétence (Série D, adden-
dum au n° 2, pp. 78-94; 3™¢ addendum au n° 2, pp. 84-97,
148-150, 644-649, 705-708). — | |

Dans la recherche des éléments qui constituent le caractère
préliminaire, on se tourne ensuite vers la jurisprudence de la
Cour. Lorsque celle-ci s’est trouvée pour la première fois en
présence d’une exception, dans l'affaire Mavrommatis en 1924,
elle a fait allusion au silence du Statut et du Règlement,

43
44 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. HUDSON’

relativement à la procédure à suivre, et elle a constaté que, dans
ces conditions, elle était « libre d’ adopter la règle qu'elle consi-
dère comme la plus appropriée à la bonne administration de
la justice, à la procédure devant un tribunal international, et
la plus conforme aux principes fondamentaux du droit interna-
tional » (Série A, n° 2, p. 16). Bien que des exceptions aient
été soulevées dans un certain nombre des affaires portées devant
la Cour, celle-ci ne s’est pas toujours vue dans la nécessité de
statuer sur ces exceptions. Dans certains cas, les exceptions
d’incompétence ont été retenues ; dans un nombre un peu plus
élevé d’affaires, ces exceptions ont été rejetées. En fait, les
exceptions qui ont fait l’objet d’une décision de la Cour avaient
presque invariablement 1 pour objet de contester la juridiction
ou la compétence de celle-ci. C’est peut-être en partie pour ce
motif que les jugements n’ont pas établi de « critère» permet-
tant de déterminer quand une exception doit être considérée
comme préliminaire.

On ne saurait pas davantage tirer de l'étude de la jurispru-
dence d’autres tribunaux internationaux des « critères » précis
qui puissent servir à déterminer le caractère préliminaire d’une
exception. La procédure de ces tribunaux varie beaucoup, et
il arrive souvent qu'elle soit fixée de manière à tenir compte
de dispositions spéciales du compromis qui a constitué le tribu-
nal. Par exemple, les Commissions de réclamations, instituées
il y a dix ans ou plus par le Mexique avec la coopération des
États-Unis d'Amérique, de la Grande-Bretagne, de la France,
de l'Allemagne, de l'Italie et de l'Espagne, admettaient diffé-

rentes sortes d’exceptions dilatoires — fins de non-recevoir,
conclusions tendant au rejet, soit d’une réclamation, soit d’une
pièce fondamentale — qui répondaient à des buts divers. (Voir

Feller, Mexican Claims Commissions, 1935, pp. 241-246.)

Laissant de côté les exceptions d’incompétence présentées
soit vatione persone soit rvatione materi@, peut-on tirer logi-
quement une ligne quelconque qui délimite le caractère préli-
minaire d’une exception ? On ne progresse guère en disant que
toute exception est à considérer comme préliminaire, qui est
présentée comme un obstacle à l’examen du fond ; cette manière
de s'exprimer a simplement pour effet de remplacer un problème
par un autre — elle substitue le problème de la définition du
fond à celui de la définition des exceptions préliminaires.

Si la Cour n’est pas tenue par la logique de donner une solu-
tion déterminée à cette question de procédure, elle doit cepen-
dant examiner les conséquences qui découlent, selon son propre
système de procédure, de la reconnaissance du caractère préli-

1 La Cour a rejeté une exception d’irrecevabilité dans l'affaire relative à
certains intérêts allemands en Haute-Silésie polonaise (Série A, n° 6, pp. 18-21) ;
dans la même affaire, une fin de non-recevoir, « incidemment -opposée » à la
requête du demandeur, fut aussi rejetée (pp. 21-22).

44
45 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. HUDSON

minaire d’une exception. Ces conséquences ne sont pas toutes
exposées dans l'article 62 du Règlement de la Cour. Le dépôt
d’une exception préliminaire a pour effet de suspendre le cours
normal de la procédure et de substituer à celle-ci, temporaire-
ment tout au moins, une procédure spéciale qui ne vise que
l'exception. On peut dire, en un sens, que la procédure dont
fait l’objet l'exception préliminaire est indépendante de celle
qu'elle remplace temporairement. Une nouvelle inscription est
faite dans le « rôle général des affaires soumises à la Cour »
prévu à l’article 20 du Règlement ; ainsi, le n°.74 de ce rôle
est intitulé « Chemin de fer Panevezys-Saldutiskis (fond) »,
tandis que le n° 76 a pour titre « Chemin de fer Panevezys-
Saldutiskis (exceptions préliminaires) ». (Voir Série E, n° 14,
pp. 103-104.) Dans la nouvelle procédure, l'État qui a soulevé
l'exception occupe une situation équivalente, sous certains
rapports, à celle de demandeur (Série E, n° 3, p. 208). Selon
la pratique et la procédure actuellement en usage, à moins
qu'une exception préliminaire ne soit retenue par la Cour, les
parties ont ainsi à supporter une dépense de temps et d'efforts
et une dépense pécuniaire en vue de ce qui constitue en fait
une double comparution devant la Cour.

On doit donc admettre que les conséquences qui s’attachent
ou qui peuvent s'attacher à la présentation d'une exception
préliminaire, selon la pratique actuellement en usage, sont
graves, si graves que la Cour ne serait guère justifiée à élargir
beaucoup la catégorie des exceptions préliminaires. Les décli-
natoires de compétence possèdent un caractère propre qui les
marque de façon précise comme préliminaires; mais il n’est
pas nécessaire dans tous les cas d'admettre, dans cette caté-
gorie des exceptions préliminaires, celles des exceptions qui
n'ont pas pour objet de contester la compétence de la Cour.
On ne négligera aucun intérêt essentiel si, dans certains cas —
peut-être convient-il de ne pas en tracer de façon trop rigide
le cadre par avance —, la Cour refuse de reconnaître à l’excep-
tion un caractère qui oblige à l’examiner indépendamment des
défenses au fond et préalablement à celles-ci.

Je conclus donc que la: Cour doit se réserver quelque
latitude dans l’examen des exceptions qui lui sont présentées
comme préliminaires, et qu’en faisant usage de la liberté
« d'adopter la règle qu'elle considère comme la plus appropriée
à la bonne administration de la justice », elle peut hésiter à
reconnaître un caractère préliminaire à certains types d’excep-
tions qui ne soulèvent pas des questions de compétence.

*
* %

Aprés ces observations préliminaires, je dois aborder main-
tenant le problème qui est particulier à la présente espèce, et

45
46 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. HUDSON

s

qui consiste à savoir si l’on doit reconnaître aux deux excep-
tions soulevées par le Gouvernement lithuanien le caractère
préliminaire, dans ce sens qu’elles demandent à être traitées
indépendamment des défenses au fond présentées par la Lithuanie

et avant tout examen de celles-ci.
*

On peut d’abord faire observer qu’aucune de ces deux excep-
tions ne vise la compétence de la Cour pour connaitre de la
présente instance. La requéte du Gouvernement estonien se
réfère aux déclarations faites par l’Estonie et la Lithuanie en
vertu de l’article 36, alinéa 2, du Statut ; de son côté, le Gou-
vernement lithuanien n’a à aucun moment contesté cette base
de la juridiction de la Cour. La question soulevée par la pre-
mière exception, quant au caractère national des demandes
estoniennes, a trait, dit-on parfois, à la qualité de l’État pour
prendre en mains la demande d’un particulier; mais il n’y a
la quoi que ce soit qui ait trait en aucun sens à Ja compétence
de la Cour. Des affaires pourraient se présenter dans lesquelles
l'épuisement des recours internes interviendrait comme une
question de compétence — par exemple, l’Acte général de
Genève du 26 septembre 1928 énonce, dans son article 31, une.
disposition reproduite d’un grand nombre de traités d’arbitrage,
lorsqu'il autorise une partie à un différend à s'opposer à ce
que « ce différend soit soumis aux diverses procédures prévues.
par le présent Acte général » avant qu’une décision définitive
ait été rendue par ses autorités compétentes, judiciaires ou
administratives ; mais aucune disposition de ce genre n’est en
vigueur entre l’Estonie et la Lithuanie.

*

Je suis d’accord sur la conclusion à laquelle arrive la Cour
dans le présent arrêt, à savoir que la première exception lithua-
nienne, selon laquelle le Gouvernement estonien aurait omis
d’observer la régle de droit international qui exige « que la
demande soit nationale non seulement au moment de sa pré-
sentation mais également au moment du préjudice subi », n’est
pas une exception préliminaire dans ce sens que la Cour devrait
en connaitre indépendamment des défenses sur le fond et avant
tout examen de celles-ci.

Cette exception appelle une décision de la Cour, non seule-
ment quant à l’existence de cette règle de droit international,
mais encore quant à l’applicabilité de la règle aux faits de
Vinstance. A supposer que la règle existe, on ne peut constater
que l’Estonie a omis de s’y conformer dans la présente espèce,
sans entrer dans l'examen de nombreuses questions qui ont été
soulevées au cours des débats sur le fond. Invitée à dire si les
demandes estoniennes présentaient le caractère national estonien

46
47 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. HUDSON

à l'époque du préjudice allégué, la Cour ne peut répondre
à cette question qu'après avoir étudié l'effet exercé par les
divers décrets soviétiques sur l'existence dé la société russe,
celui de certaines dispositions du Traité de Tartu, conclu entre
VEstonie et la République socialiste fédérative soviétique
russe, l'application des lois estoniennes afférentes aux sociétés
russes, la mesure dans laquelle le prétendu changement de
nationalité de la société russe était volontaire, et d’autres points
encore. En d’autres termes, l’exception soulève la question prin-
cipale qui a été débattue à propos du fond, celle de l'identité
de la Société Esimene avec la société russe ou du caractère de
l'Esimene de successeur de cette dernière.

Lorsqu'une exception soulève tant de questions qui appar-
tiennent au fond, il n’est guère utile de demander qu'elle soit
traitée indépendamment du fond. En conséquence, cette première
exception lithuanienne devrait être rejetée pour le motif que
le caractère préliminaire lui fait défaut.

*#

Je ne puis être d’accord sur la conclusion à laquelle arrive
la Cour dans le présent arrêt, selon laquelle la seconde excep-
tion lithuanienne, fondée sur la prétendue « inobservation par
le Gouvernement estonien de la règle du droit des gens exigeant
l'épuisement du recours interne », présenterait un caractère
préliminaire qui obligerait à la traiter indépendamment des
défenses au fond et avant tout examen de celles-ci, et qui,
dans l'espèce, autoriserait la Cour à dire que la demande du
Gouvernement estonien est irrecevable. À mon avis, ce caractère
préliminaire fait défaut à l'exception, et celle-ci devrait être
rejetée; en conséquence, la demande du Gouvernement estonien
devrait être retenue, même si la Cour était amenée, plus tard,
à rejeter les principales conclusions estoniennes à raison du non-
épuisement des recours internes.

C'est une règle très importante du droit international que
celle qui exige que les recours internes aient été épuisés sans
obtenir remède, avant qu’un État puisse avec succès prendre
fait et cause pour son ressortissant contre un autre État. Cette
règle n’est pas une règle de procédure, ni simplement un précepte
de conduite, mais bien une partie du droit positif en matière
de responsabilité internationale, c’est-à-dire de responsabilité
d'État envers État. Si le particulier qui a subi le préjudice
trouve à sa disposition un recours approprié, si ce particulier
n’a qu'à entamer une démarche pour user de ce recours, il n’y
a point de fondement à une demande que puisse prendre en
mains l'État dont ce particulier est le ressortissant. Tant que
les recours internes disponibles n’ont pas été épuisés, aucune
responsabilité internationale ne peut surgir. |

47
48 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. HUDSON

Il n’y a pas la cependant une régle qui aille de soi et que
l'on puisse appliquer de façon plus ou moins automatique.
Dans chaque cas d’espèce, il faut tenir compte des circon-
stances dans lesquelles peuvent s’exercer les recours ouverts par
un Etat aux ressortissants d’autres Etats, et les faits peuvent
autoriser un tribunal international à conclure qu’une responsa-
bilité internationale se présente, même lorsque les recours
internes n’ont pas été épuisés. C’est pourquoi Von dit parfois
que la règle admet des exceptions, et qu’elle ne s ‘applique pas
la où, en fait, il n’y a pas de recours internes a épuiser, ni là
où l’on sait par avance que l'épuisement des recours internes
n’apportera point de remède.

La seconde exception lithuanienne soulève la question de
savoir si la règle de droit est applicable aux faits de la présente
espèce. Même si cette question se prétait à être examinée
isolément, je ne vois aucun avantage à dire qu’elle doit être
considérée indépendamment des défenses au fond et avant tout
examen de celles-ci. C’est une question de droit matériel. A ce
titre, j’estime qu’il serait préférable de la traiter comme un
moyen de défense avancé contre la thése estonienne, en méme
temps que les autres défenses au fond. Cette solution offrirait
Vavantage supplémentaire de mettre la Cour en mesure d’exa-
miner les autres moyens de défense et peut-être par là de
contribuer plus efficacement au règlement du différend entre les
Parties.

(Signé) MANLEY O. Hupson.

48
